Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered October 12, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In this so-called "buy and bust” case, the defense counsel extensively cross-examined the police concerning their failure to use various additional investigative techniques. The defendant contends that reversal is warranted because the court instructed the jury that "there is no requirement that the police use any particular investigative technique or method”. However, his claim is unpreserved for appellate review because he did not except to the charge as given (see, CPL 470.05 [2]). In any event, the trial court’s instruction to the jury does not warrant reversal since the charge as a whole conveyed the correct legal standard to be applied (see, People v Canty, 60 NY2d 830).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.